Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3-11, 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest alighting system comprising “a lens diffuser configured to diffuse the controllable light output of the lighting device, wherein the first input comprises a depression of the lens diffuser that is detectable by the first selection mechanism”, in combination with the other limitations of the claim.

Dependent claims 3-9 are allowed by virtue of its dependency.

Regarding claim 10. the prior art fails to teach or reasonably suggest alighting system comprising “a lens diffuser configured to diffuse the controllable light output of the lighting device, wherein the first input comprises a depression of the lens diffuser that is detectable by the first selection mechanism”, in combination with the other limitations of the claim.

Dependent claims 11, 13-16 are allowed by virtue of its dependency.

Regarding claim 17, the prior art fails to teach or reasonably suggest alighting system comprising “wherein receiving the first input from the first selection mechanism comprises detecting a depression of a lens diffuser of the lighting system, and wherein receiving the second input from the rotational input mechanism comprises detecting rotation of the lens diffuse”, in combination with the other limitations of the claim.

Dependent claims 18-19 are allowed by virtue of its dependency.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831